DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s preliminary amendments received January 14, 2022 are acknowledged.

Claims 21-37 have been canceled.
Claims 6-19 have been amended. 
Claims 38 and 39 have been added.
Claims 1-20, 38, and 39 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 1/14/2022 and 4/6/2022 are acknowledged and the references cited therein have been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “binding affinity for FH with a KD of 2.5 x 10-8 M or less”, and the claim also recites “binding affinity for FH with a KD of 1.25 x 10-8 M or less” which is the narrower statement of the range/limitation.  Note that due to the recitation of “or less” a range with an upper bound of 2.5 x 10-8 M and a lower bound infinitely approaching zero but never actually reaching it is what has actually been recited rather than a discrete number (e.g. 0.000000025 M).  Claim 6 also recites a similar nested range concerning binding affinities for a particular fragment of factor H named CCP 18-20, with “0.1 x 10-9 M or less” being the larger and “0.04 x 10-9 M or less” being the smaller.  Claim 7 is effectively the same, and indeed has identical wording, apart from reciting different nested ranges for FH and CCP18-20 binding affinities.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Amendment of the claims to recite a single range for each functional property (noting that binding to the whole FH antigen is a distinct measured property as compared to binding to just the CCP18-20 fragment and thus their values are likewise distinct) is the simplest way to obviate this issue but other options undoubtedly exist. 
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Deletion of the phrases “such as with an IC50 value of 30 nM or less” and “such as with an IC50 value of 130 nM or less” as they refer to the distinct concepts of C3 deposition and hemolytic activity inhibition respectively is likely to obviate this part of the rejection.  Other amendments certainly possible.


Claims 1-5, 9-20, 38, and 39 are allowable.
Applicant has claimed antibodies that bind complement factor H which are defined by SEQ ID number.  The specification discloses that applicant made improved humanized variants of prior art antibody FHR-1.3B4 which is disclosed in WO 2019/139481.  Notably, while the CDR sequences of the instant claimed antibodies are extremely similar to those disclosed and claimed in the ‘481 WO document (see also US 11,377,487 which is the patent issuing from the US national stage entry of the international application published as WO 2019/139481) those of the instant claimed invention are unique.  Specifically, all antibodies claimed in the instant application have to have a light chain CDR3 sequence of SEQ ID NO:3, which is QHRSSSNPLT, with the closest VL CDR3 sequence in the ‘481 document being QQRSSSNPLT.  Absent the guidance and direction of the instant specification, it does not appear that artisans would have reasonably been motivated to make this exact required substitution mutation.  Note that as evidenced by for example US 5,530,101 and Kipriyanov et al., artisans would reasonably expect that specifying six fully defined CDR sequences would provide sufficient structural information to ensure antigen binding when using the techniques of recombinant molecular biology to make antibodies having the requisite sequences.  Further, while instant claim 1 provides alternative CDR sequences from which an artisan can choose at positions VL CDR1, VL CDR2, VH CDR2, and VHCDR3, as detailed in the working example all recited sequences are either the same as those of the starting FHR-1.3B4 clone or are tested variant sequences known to maintain antigen binding, with any alternative sequences differing from each other at no more than one residue with all CDR sequences being fully defined (i.e. no Xaa or otherwise variable/undefined positions).  As evidenced by WO 2019/139481 as well as WO 2016/028150 and US 10,865,238, artisans would be aware of numerous uses for antibodies that bind factor H.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644